        Case 4:16-cr-00048-BMM Document 67 Filed 01/28/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                   CR-16-48-GF-BMM
                Plaintiff,
      vs.

JOHN MARVIN OLD CHIEF,                                    ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 12, 2021. (Doc. 66.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on January 12, 2021. (Doc.

61.) The United States accused Old Chief of violating his conditions of supervised

release 1) by possessing a firearm; 2) by using methamphetamine on two separate
        Case 4:16-cr-00048-BMM Document 67 Filed 01/28/21 Page 2 of 4



occasions; and 3) by failing to report to his probation officer as directed on two

separate occasions. (Doc. 59.)

      At the revocation hearing, Old Chief admitted that he had violated the

conditions of his supervised release by 1) by using methamphetamine on two

separate occasions; and 2) by failing to report to his probation officer as directed on

two separate occasions. The Court dismissed alleged violation 1 on the

government’s motion. (Doc. 61.) Judge Johnston found that the violations Old

Chief admitted proved to be serious and warranted revocation, and recommended

that Old Chief receive a custodial sentence of 60 days, with 34 months of

supervised release to follow. Old Chief should serve the first 60 days of

supervised release in a secure inpatient drug treatment facility. Old Chief was

advised of the 14 day objection period and his right to allocute before the

undersigned. (Doc. 61.)

      The violations prove serious and warrants revocation of Old Chief’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 66) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant John Marvin Old Chief be sentenced to a period of

custody for 60 days with 34 months of supervised release to follow. Old Chief
        Case 4:16-cr-00048-BMM Document 67 Filed 01/28/21 Page 3 of 4



should serve the first 60 days of supervised release in a secure inpatient drug

treatment facility. This sentence should run concurrent with the sentence imposed

in CR-16-38-BMM

      DATED this 28th day of January, 2021.
Case 4:16-cr-00048-BMM Document 67 Filed 01/28/21 Page 4 of 4
